Title: To Thomas Jefferson from Elijah Hayward, 12 October 1808
From: Hayward, Elijah
To: Jefferson, Thomas


                  
                     May it please your Eccellency,
                     (Plymouth County, Mass.)Hanover Octr. 12. 1808
                  
                  With that respectfull awe and reverence due to the first magistrate of a free people, I would approach the footstool of your eccellency with the hope that you will deign to notice the language of a private citizen.—Selected from a mong many respectable citizens of the towns of Hanover, Pembroke, marshfield and situate, to request your eccellency, if consistent, with the duties of your office, to inform them, through me, whether, in your opinion, the conduct of the beligerents, towards this country, will warrant a’er long the removal of the Embargo.—Living in the vicinity of the ocean our interest and prosperity are intimately connected with commerce.—That ship building, with all its consequent and various employments have heithertofor yielded an abundant reward for our labours.—We pursued our several callings with pleasure, and gladness smilled in our dwellings.—But for nine months past these sources of wealth have vanished; instead of cheerfull industry, our work shops and ship-yards are dressed in gloom and melencholly, the stimulus to industry is weakened and our joy turned into apprehension.—We would assure your eccellency that we venerate the laws of our country, we respect its constituted authorities, we will submit to every privation necessary to preserve our just rights and Independence as a nation—We bow, in submission to your superior wisdom and patriotism, and with the most sincere confidence in your integrity and good conduct, we pledge ourselves to support the measures of the present administration of our national government. With every sentiment of esteem I have the honour to be, your eccellencys most obedient, and very humble Sevt.—
                  
                     [Elijah]. Hayward.
                  
               